Citation Nr: 0639677	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  05-09 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection of cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to June 
1971.  He died in August 2002.  The appellant is the 
veteran's surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 determination by the Department 
of Veterans Affairs (VA) regional office (RO) in New York, 
New York that denied the appellant's claim of entitlement to 
service connection for cause of the veteran's death.  The 
appellant perfected a timely appeal of this determination to 
the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims file in this case reveals that the 
appellant was awarded entitlement to aid and attendance 
allowance in August 2004 due to terminal lung cancer, 
cerebral vascular insufficiency, chronic obstructive 
pulmonary disease, and impaired glucose.  The record 
indicates that the appellant was being treated with 
chemotherapy and required oxygen.  She had been in hospice 
care but was then being cared for by a friend, who was 
providing complete care for the appellant.  

In addition, the Board notes that two letters forwarded to 
the appellant, in June and September 2005, were returned to 
the Board.  One of these contained a handwritten note stating 
"wrong address - Ernest Cordts deceased."  The other 
contained a hand written note stating "deceased - return."  
Additional research indicated that the appellant may have 
died in April 2005, but attempts to verify the appellant's 
death with the Social Security Administration (SSA) have been 
unsuccessful.

The Board is unable to dismiss the appellant's claim without 
proof of her death. Review of the claims folder indicates 
that her last address of record was in Clearwater, Florida.  
Accordingly, the RO should contact appropriate authorities in 
that state, as appropriate, and request a copy of her death 
certificate or other official confirmation of her death.

Accordingly, the case is REMANDED for the following action:

The RO should contact appropriate 
authorities, to include the states of New 
York and Florida, and any probate judge 
who may have handled the appellant's 
estate, and request a copy of her death 
certificate or other official 
confirmation of her death.  Any 
documentation obtained should be 
associated with the claims folder.

Following the above, the claims folder 
should be returned to the Board.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



